      Case: 3:20-cv-00224-NBB-RP Doc #: 79 Filed: 03/01/21 1 of 3 PageID #: 2202




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION


JOHN RASH                                                                          PLAINTIFF


VS.                                           CIVIL ACTION NO.: 3:20-CV-224-NBB-RP

LAFAYETTE COUNTY, MISSISSIPPI                                                     DEFENDANT




      DEFENDANT’S MOTION TO EXTEND DEADLINE TO FILE REBUTTAL IN
             SUPPORT OF MOTION FOR SUMMARY JUDGMENT



       COMES NOW, Lafayette County, Mississippi, the Defendant in the above-styled and

numbered cause, by and through its counsel, and files its Motion to Extend the deadline in which

to file the Defendant’s Rebuttal Brief in Support of its Motion for Summary Judgment, and

would state as follows:

                                                 1.

       The parties filed cross motions for summary judgment on February 2, 2021 and the

parties respective Rebuttals are due on Monday, March 1, 2021.Counsel for the Defendant is in

need of two additional days to file the Defendant’s Rebuttal Brief in Support of its Motion for

Summary Judgment due counsel’s commitment in a pending Fifth Circuit (Jeffrey Davis v. The

United States Marshals Service, et al., bearing cause number 20-60465) which is set for oral

argument on March 2, 2021. Said commitment to prepare and participate in the argument hearing

has made it practically impossible to meet the briefing deadline in this cause.
     Case: 3:20-cv-00224-NBB-RP Doc #: 79 Filed: 03/01/21 2 of 3 PageID #: 2203




                                                2.

Plaintiff’s counsel has no objection to the extension provided the Plaintiff receives the same

deadline extension for the filing of his Rebuttal to the Defendant’s Motion for Summary

Judgment.

                                                3.

       Accordingly, the parties jointly request an extension of the deadline for the filing of their

respective Rebuttals in support of the pending motions for summary judgment to through and

including March 3, 2021.



       THIS, the 1st day of March, 2021.

                                                     Respectfully submitted,

                                                     CLAYTON O'DONNELL PLLC
                                                     1403 VAN BUREN AVENUE, SUITE 103
                                                     P.O. Drawer 676
                                                     Oxford, MS 38655
                                                     Telephone: (662) 234-0900



                                                     /s/ David D. O’Donnell
                                                     DAVID D. O'DONNELL, MSB #3912
                                                     Attorney for Lafayette County, Ms.,
                                                     Defendant
                                                     dodonnell@claytonodonnell.com




                                                                                                  2
     Case: 3:20-cv-00224-NBB-RP Doc #: 79 Filed: 03/01/21 3 of 3 PageID #: 2204




                                   CERTIFICATE OF SERVICE
        I, David D. O’Donnell, hereby certify that I electronically filed the foregoing with the
Clerk of the Court using the ECF system which sent notification of such filing to all counsel of
record.
       This the 1st day of March, 2021.

                                            /s/ David D. O'Donnell
                                            DAVID D. O'DONNELL, MSB# 3912
                                            dodonnell@claytonodonnell.com




                                                                                              3
